Title: To John Adams from Benjamin Rush, 24 August 1808
From: Rush, Benjamin
To: Adams, John



My venerable & dear friend,
Philadelphia Augst 24. 1808

In Contemplating the events that have lately taken place in Spain, and their probable Consequences,  I we feel disposed to exclaim in the bold Apostrophe of Jeremiah “O! thou Sword of the Lord, how long will it be ere thou be quiet? Put up thyself into thy Scabbard, rest, and be Still.” Chapt: 47. verse 6th: shall we hope that a Voice from heaven has arrested the destroyer of nations, or is he to extend his conquest, and tyranny by shedding fresh rivers of human blood? I tremble at his name. The levity of a frenchman, the phlegm of a German the Avarice of a dutchman, the Cold heartedness of a Russian, the Solidity of an Englishman, the gravity of a Spaniard, the Subtlety of an Italian, and the cruelty of a Turk, appear to be united in his Character. In no One part of his Conduct we do trace the least semblance of any One of the Virtues that rescued the Name of Alexander & Cæsar from total infamy. He is devoid of the occasional magnanimity of the former, and the habitual clemency of the latter. What do you think of all the Christian Nations in the World uniting in a general fast day to take place six or nine months hence, for the sole purpose of supplicating the father of the human race to deliver them from the fangs of this prey beast of prey?—But I hasten from the hateful Subject with which I have introduced my letter to mention a fact to you which will surprise you not much less than the late events in S at Bayonne & in Spain.
Accident threw me a few days ago into the Company of one of the leaders of the democratic party in Philadelphia, whose name I have more than Once heard you mention, with an Abhorrence of his principles. He addressed me privately in the following words. “Doctor—I have changed my Opinion of your Old friend Mr Adams. I Once thought him a Weak man, but I now think him the Wisest man in our Country. He foresaw the present state of the parties that now distract our Country, and pointed Out the only remedy to prevent them. I wish to Heaven We could now, crea While the people possess all the power of the Country, fix upon a perpetual & hereditary chief magistrate, and limit his powers. If this be not done Soon, and by the people, it will take place in Another “Way.” I submit this Anecdote to your reflections. Further your friend & Correspondent saith not.
I thank you for the friendly interest you take in the revival of my business. In an examination I have lately made of my books, I find that the diminution, and of Course, the loss from it amounted between the years 1797 & 1807 to upwards of 30,000 Dollars calculating from the income of 1796, and adding the defalcations of every subsequent year from it that time, to the 1st: of January 1807. Had it not been for the emoluments of The Office you gave me (for which I hope gratitude will descend to future Generations in my family,) I must have retired from the city, and ended my days upon a farm upon the little Capital I had saved from the labors of former years,—I say little, for my sacrifices & losses during the War (which amounted to at least the same Sum I have mentioned) had prevented my saving accumulating more than was sufficient to settle myself comfortably in a Country situation. Even with the Addition of the income from the mint which you gave me, I spent for several years from 12 to 15 hundred dollars a year more than my the income from my business. At present In no period of my depression did I regret the Conduct that occasioned it. My Opinions & practice I was sure were Correct, and I believed they would prevail. I acted uprightly and Consulted the health of my fellow Citizens, and the benefit of Society more than I did my Own interest or fame. Most of my fellow Citizens (the physicians excepted) have forgiven me, and they dare not openly, as they once did, assail my Character. Judge of their hostility to me when I add, that Cobbett declared when he left this Country that he was not my enemy, that he believed I was  &c, and that he was instigated to all his publications against me by three of our physicians whose names he mentioned. They were the tools only of  members of the faculty Who kept themselves out of Sight.—my business now thru’ divine goodness is more profitable than ever it Was, and if it should please God to continue my life & health a few years longer, I shall, I hope, not burden the poor list with my Wife & Children when I am taken from them.
Though I dare not mention the Attentions I receive from Strangers in my native state, I can in Confidence mention to you, that I sometime ago recived in a polite letter the thanks of the national institute of Paris for my publications upon medicine, and that I have lately received a diploma from a new Society created (I believe) by Napoleon entitled the “Italian Society of Arts and Sciences.” They meet at Florence.
I am now preparing for the press a small Work to be entl entitled “Rules for the preservation of health & life suited to the Climate, manners and state of Society of the inhabitants of the United States.” It will Contain the Application of several of my peculiar Opinions in medicine to the Science of health and life.—This information must not be made public. At present it is known only to my family, and my excellent young friend “hansome Bradford” as you are pleased to stile him.
With respects and love to all who surround your to daily board, I am Dear Sir ever your / grateful & affectionate / friend

Benjn: Rush.
PS: The Strife will be ardent between Ross & Snyder’s, friends in October. Both parties are alike sanguine. The embargo operates in favor of the former. You say it makes Cowards of our nation. A physician in this city compared it a few days ago to low diet for the cure of a violent inflammatory fever. Bleeding and Other depleting remedies he said cure it more promptly & more safely.

